Citation Nr: 0844004	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a prostate 
disorder, including prostatitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1964 to January 
1968.  

By rating action in March 1999, the RO, in part, denied 
service connection for a prostate condition, including 
prostatitis.  The veteran and his representative were 
notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the RO 
which, in part, found that new and material evidence had not 
been received to reopen the claim of service connection for a 
prostate disorder, including prostatitis.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a prostate condition, including 
prostatitis was finally denied by an unappealed rating 
decision by the RO in March 1999.  

3.  The evidence received since the March 1999 RO decision is 
either cumulative or redundant of evidence already of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a prostate condition, including prostatitis.  


CONCLUSIONS OF LAW

1.  The March 1999 RO decision which denied service 
connection for a prostate condition, including prostatitis is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a prostate 
disorder, including prostatitis.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.156(a), 3.159, 20.1105 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, a letter dated in October 2003 was sent by VA 
to the veteran in accordance with the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board is cognizant that the notification letter 
did not comply fully with the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006), in that it did not include an 
explanation as to the basis for the prior denial of his 
claim.  However, in this case, the basis for the prior denial 
was that there was no evidence of a prostate disorder at the 
time of discharge from service; no evidence of any treatment 
for a chronic prostate disorder until more than 30 years 
after service, and no evidence showing a relationship between 
any current prostate disorder and service.  The veteran was 
provided with a copy of the April 2004 rating decision, which 
fully explained to him that medical evidence which showed a 
relationship between his prostate symptoms in service and his 
current prostate problem was required to reopen his claim.  
Further, the veteran was afforded a VA examination for the 
specific purpose of obtaining a medical opinion as to the 
nature of any current prostate problem, and whether any 
identified prostate disorder was related to the veteran's 
symptoms in service.  Thus, it is clear from the record that 
the veteran and his representative were fully aware of the 
type of evidence necessary to reopen his claim and were give 
ample time to submit any such evidence.  Therefore, under the 
specific facts of this case, the Board finds that the veteran 
was not prejudiced by any defect in the notification letter 
under the holding in Kent.  Id.  

Although the veteran was not informed of the basis for the 
prior denial of his claim prior to initial adjudication of 
his request to reopen the claim, this was not prejudicial to 
him, since he was subsequently provided adequate notice, the 
claim was readjudicated, and supplemental statements of the 
case (SSOC) were promulgated in March and October 2005.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the statement of 
the case or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) [hereinafter Mayfield III].  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence he was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to provide VA with any evidence pertaining 
to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed a 
relationship between any current prostate problems and 
service; of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  

The veteran's service medical records and all available VA 
and private medical records identified by him have been 
obtained and associated with the claims file.  The veteran 
was scheduled for an hearing before a traveling member of the 
Board in May 2006, but failed to report.  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for a prostate disorder, 
including prostatitis was finally denied by the RO in March 
1999.  There was no appeal of this rating decision, and it 
became final.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current claim on 
appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the March 1999 rating 
decision that denied service connection for a prostate 
disorder included the veteran's service treatment records, a 
July 1973 reserve service enlistment examination, a July 1998 
VA outpatient treatment report, and a September 1998 VA 
examination report.  

The service medical records showed that the veteran was 
treated for possible gonorrhea, manifested by dysuria, 
hematuria, and positive urine culture of one week duration in 
November 1965.  The veteran was given Tetracycline and his 
symptoms cleared after one week.  He was treated for 
nonspecific urethrititis in March 1966, and for gonorrhea in 
September 1967.  The veteran's separation examination in 
November 1967, showed a history of gonorrhea in 1967, treated 
with penicillin, with good recovery and no recurrence, 
complaints, or sequalae.  On examination, the left lobe of 
the prostate was larger than the right lobe and felt cystic.  
The service medical records showed that the veteran was 
scheduled for a urology examination, but did not keep the 
appointment.  

The September 1973 Army reserve service enlistment 
examination showed a history of probable renal calculus with 
blood in his urine in 1965 or 1966, and G.C. infection in 
August 1966.  The veteran denied any recurrence, complaints 
or sequalae of his genitourinary problems, or any other 
significant medical problems, and no pertinent abnormalities 
were noted on examination at that time.  The veteran's anus, 
rectum and genitourinary system were normal.  

The July 1998 VA outpatient note showed that the veteran was 
seen, in part, for a recent onset of dysuria, urgency, and 
hesitancy with occasional hematuria.  On examination, the 
prostate was soft, boggy, and somewhat tender.  The 
assessment included acute prostatitis.  

The September 1998 VA examination report showed the veteran's 
prostate was normal in size and somewhat bogy.  The diagnoses 
included prostatitis.  

By rating action in March 1999, the RO, in part, denied 
service connection for a prostate condition, including 
prostatitis on the bases that there was no evidence of a 
prostate disorder at the time of discharge from service or 
until many years after service, and no competent evidence 
relating any current prostate disorder to service.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

The evidence added to the record since the March 1999 rating 
decision, included numerous VA outpatient records from 1987 
to 2005, and an October 2005 VA genitourinary examination 
report.  At this point, the Board notes that records for 
treatment at VAMC Sacramento in 1987, were received from VAMC 
New Orleans and associated with the claims file.  Also, a 
response to a request for records from a private institution 
identified by the veteran, The Permanente Medical Group, 
Inc., received in September 2004, was to the effect that 
there were no records available for treatment in the 
Sacramento-North Valley area.  

The VA outpatient notes showed treatment from 1998 to the 
present for various maladies, including occasional dysuria 
and a burning sensation on micturition.  The impression 
included enlarged benign prostatic hypertrophy (BPH).  (See 
September 2003 outpatient note).  A digital rectal 
examination at that time showed the veteran's prostate was 
normal.  VA outpatient notes from VAMC Sacramento showed that 
the veteran was seen for unrelated maladies from February to 
July 1987.  The records did not include any complaints, 
findings, or diagnosis referable to any genitourinary 
problems.  

On VA genitourinary examination in October 2005, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's complaints and medical 
history.  The examiner noted that the veteran was treated for 
nonspecific urethritis and gonorrhea, and had an enlarged 
prostate in service; that he had an episode of acute 
prostatitis in 1998, and that he had intermittent symptoms of 
BPH since 1998.  The examiner indicated that the medical 
literature was unclear as to whether gonorrhea or 
urethrititis were related to chronic prostatitis or BPH, and 
that any opinion as to a possible relationship between the 
veteran's current prostate problems or BPH and his 
genitourinary problems in service would be purely 
speculative.  The examiner pointed out that most men develop 
BPH with age and that any opinion relating the veteran's 
current BPH to his service complaints as opposed to the 
normal aging process would be speculative at best.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence showing that the veteran's current 
prostate problems, including prostatitis and BPH were related 
to service.  The evidence previously considered showed that 
the veteran was treated for gonorrhea and nonspecific 
urethrititis on three occasions in service, and that he had 
some enlargement of the prostate at the time of discharge 
from service.  However, there was no diagnosis or any 
evidence of a chronic prostate disorder, including 
prostatitis or BPH in service or until some 30 years after 
service.  The evidence added to the record showed continued 
treatment for occasional prostate problems since 1998, and a 
medical statement to the effect that the medical literature 
on the possible relationship between gonorrhea and/or 
urethritis and the subsequent development of prostatitis or 
BPH was inconclusive, and that any opinion on the subject 
would be purely speculative.  In this regard, it should be 
noted that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  As a whole, the additional 
evidence does not offer any new or favorable probative 
information and is merely cumulative of evidence already of 
record.  

While the veteran believes that his prostate problems, 
including prostatitis and BPH are related to service, he is 
not competent to offer a medical opinion, nor do any such 
assertions provide a sufficient basis for reopening a 
previously disallowed claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  Furthermore, there is no competent medical 
opinion relating the veteran's current prostate problems to 
service.  

Therefore, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical opinion linking the veteran's current prostate 
disorder to service.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  Accordingly, a basis to reopen the claim of 
service connection for a prostate disorder, including 
prostatitis has not been presented.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a prostate disorder, 
including prostatitis, the appeal is denied.  




		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


